Citation Nr: 0945412	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to increases in the "staged" ratings (of 30 
percent prior to August 30, 2006, and 50 percent from that 
date) assigned for the Veteran's post-traumatic stress 
disorder (PTSD) with major depressive disorder (MDD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to May 1968.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that continued a 30 percent rating 
in effect for the Veteran's service-connected PTSD, and from 
an April 2006 rating decision that denied entitlement to 
TDIU.  In May 2007, the Board granted a 50 percent rating for 
the Veteran's PTSD.  The Board also noted that in a September 
2005 statement, the Veteran had raised the issue of 
entitlement to service connection for MDD, as secondary to 
PTSD.  As the RO had not formally addressed that issue, and 
as it was found to be inextricably intertwined with the 
Veteran's claim seeking TDIU, adjudication of the TDIU claim 
was deferred pending resolution of the claim of service 
connection for MDD (symptoms of which had been excluded from 
consideration in rating the Veteran's PTSD).

A June 2007 rating decision implemented the Board's grant of 
a 50 percent rating for PTSD, effective from August 30, 2006.  
A February 2009 rating decision recognized MDD as part of the 
Veteran's service-connected psychiatric disability.  This 
raises the inextricably intertwined issue of entitlement to a 
rating in excess of 50 percent for the Veteran's expanded 
psychiatric disability (which now includes both PTSD and MDD) 
and requires revisiting the matter of the rating assigned.  
In July 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  


FINDINGS OF FACT

1. Throughout prior to November 14, 2005, the Veteran's PTSD 
with MDD was manifested by symptoms that produced impairment 
no greater than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal); symptoms productive of 
occupational and social impairment with reduced reliability 
and productivity were not shown.  

2. From November 14, 2005, the Veteran's PTSD with MDD has 
been manifested by symptoms productive of occupational and 
social impairment with deficiencies in most areas; symptoms 
of PTSD with MDD productive of total occupational and social 
impairment are not shown.

3. The Veteran's service-connected disabilities are PTSD with 
MDD (now rated 70 percent), bilateral hearing loss (rated 10 
percent), and tinnitus (rated 10 percent); competent evidence 
reasonably establishes they are of such nature and severity 
as to preclude him from securing or maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1. The Veteran's PTSD with MDD warrants staged ratings of 30 
percent prior to November 14, 2005, and 70 percent from that 
date.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.400(o), 4.130, Diagnostic Code (Code) 
9411 (2009).

2. The schedular requirements for TDIU are met, and a TDIU 
rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Regarding the matter of the rating for the psychiatric 
disability, the VCAA requirement is generic notice, that is, 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  The appellant was advised of VA's 
duties to notify and assist in the development of the claim 
prior to the initial adjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2004 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The appellant has 
had ample opportunity to respond/supplement the record; it is 
not alleged that notice in this matter was less than 
adequate.

Regarding the matter of entitlement to TDIU, inasmuch as the 
benefit sought is being granted, there is no reason to 
belabor the impact of the VCAA on the matter; any notice 
defect or duty to assist omission is harmless.  

The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in March 
2005, November 2005, February 2006, August 2006, and October 
2009.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims. 


B.	Factual Background 

The Veteran's claim for an increased rating for PTSD was 
received on October 13, 2004.

On October 2003 VA examination, the Veteran complained of 
disturbing nightmares 2-3 times a month with experiencing 
distress caused by external stressors.  Recently, he had also 
lost interest in a lot of things, though he still liked to 
play his guitar.  He reported that his last full-time 
employment was in 1986, and that he had worked part-time 
until 2002.  His last paying job was playing the guitar in a 
band on the weekends.  He also reported that he had a good 
relationship with his daughter and socialized with his 
"guitar buddies."  On mental status examination, the 
Veteran was appropriately dressed.  He was slightly 
hyperactive and fidgety, and his speech was rapid but at a 
normal volume.  He made normal eye contact, but his mood was 
mildly depressed.  He was oriented to person, place, time, 
and situation.  There were no loose thought associations, 
tangentially, or circumstantially, and his answers to 
questions were logical, relevant, and coherent.  He exhibited 
obsessive thoughts about his military experiences in Vietnam 
and his deceased wife, but there were no somatic concerns, or 
evidence of persecution, paranoia, or grandiosity.  He 
indicated that while he had had thoughts of suicide, he had 
never made any suicide gestures nor did he ever think he 
would act upon such thoughts.  He did not have any homicidal 
thoughts.  On further testing, he exhibited good sense of 
logic, judgment, and memory.  Recurrent MDD, in partial 
remission, and PTSD were diagnosed.  His GAF score was 60.

In September 2004, the Veteran attended his first individual 
psychotherapy appointment for PTSD.  He presented as mildly 
depressed and anxious, but was talkative and appeared 
motivated.  He complained of trauma-related nightmares 2-3 
times a week, sleeplessness, night sweats, anxiety, and 
hypervigilance.  He also indicated that although medications 
helped control his flashback experiences, he still had 
frequent daytime intrusive thoughts that were intense and 
problematic.  He indicated further that his depression, 
anxiety, and daytime intrusive thoughts not only hindered his 
quality of concentration and short-term memory, but also 
increased his irritability.  He reported having intra- and 
interpersonal turmoil, social discomfort, exaggerated 
startled responses, and apathetic views of the future.  He 
tended to avoid people when possible and described himself as 
emotionally distant in relationships.  He denied both 
suicidal and homicidal ideation, but admitted to frequent 
aggressive thoughts.  His GAF score was 44.

October 2004 to September 2005 VA treatment records show that 
the Veteran sought treatment for his PTSD and regularly 
attended individual treatment sessions with a psychologist.  
The Veteran generally presented to these appointments with 
mild depression and distraction, tendencies to procrastinate 
or postpone events, recurrent intrusive thoughts of Vietnam, 
and partial anhedonia.  He reported that he enjoyed playing 
his guitar and denied any suicidal or homicidal ideations.  
The Veteran's PTSD symptoms were noted to have a 
significantly negative impact on his ability to cope with 
every day life events.  In February 2005, he reported that he 
had been practicing with a new band and felt confident in 
that setting, but otherwise lacked confidence and self-esteem 
in general.

On March 2005 VA examination, the Veteran complained of 
recurrent nightmares twice a week, requiring medication to 
help him sleep, waking up in night sweats and panic, and 
hypervigilance.  He reported that the sounds of helicopters, 
thunder, firecrackers, and the smell of diesel fuel brought 
back memories and caused concentration problems.  He reported 
that he last worked full-time in 1987, but was a professional 
guitar and bass player who occasionally worked with a musical 
group.  Every two weeks, he invited his guitar friends over 
to visit, but rarely went out with them.  He described a lack 
of energy to do much, but indicated that he did the household 
chores, cooked, drove a car, and shopped.  On mental status 
examination, the Veteran was dressed appropriately.  He spoke 
spontaneously, but answered questions and spoke at a normal 
rate and volume.  His speech was mildly over-productive and 
he was sometimes circumstantial in replies to questions, but 
usually his answers were logical, coherent, and relevant.  
There were no loose thought associations, paranoid delusions, 
or grandiose delusions.  He reported obsessive thoughts about 
Vietnam, but denied any panic attacks.  His mood was 
euthymic.  He was oriented to person, place, time, and 
situation, and had a good memory for remote events.  His 
short-term memory was not as good.  On further testing, he 
exhibited good sense of logic and judgment.  Suicidal 
ideation was present, but the Veteran doubted that he would 
ever act upon them.  Homicidal ideation was absent.  PTSD was 
diagnosed.  His GAF score was 60.

On November 14, 2005 VA examination, the Veteran reported 
that because of his PTSD, he had no confidence or interest in 
doing anything, angered easily, had short-term memory 
problems, and was frequently depressed.  He indicated that he 
could not talk on the telephone with his friends nor was he 
interested in meeting them in person.  He reported that his 
last full-time employment was in 1987 and had, since then, 
worked odd jobs, including playing the guitar professionally.  
Lately, however, he had not been able to even play his guitar 
as he was not interested in the activity nor could he get 
along with a group of people, which was required as a guitar 
player.  He stated that he lived at home with his daughter, 
but noted she would be marrying soon.  The examiner opined 
that the Veteran could not work due to his service-connected 
PTSD.  Specifically, his PTSD symptoms caused him to anger 
easily and were responsible for his lack of confidence and 
interest in activities.  They also impaired his memory.  

In a February 2006 VA opinion, the October 2003 VA examiner 
noted he had not concluded in his October 2003 examination 
that the Veteran was unemployable due to his PTSD.  However, 
since he had not had examined the Veteran recently, he was 
not certain as to his current status regarding employment.

On August 30, 2006 VA examination, the Veteran reported 
experiencing nightmares once or twice a week.  He had 
difficulty concentrating, short-term memory problems, no 
interest life or in doing every day activities, and liked to 
stay at home most of the time, making sure his doors were 
always locked.  He experienced flashbacks once a month, and 
stated that he had been severely depressed since he was laid 
off from his job in 1987.  The Veteran was able to engage in 
a normal range and variety of daily living activities.  On 
mental status examination, he was anxious and edgy; he 
communicated well; he was dressed appropriately; his thought 
processes were logical, coherent, and relevant; he was 
articulate and verbal; he was overall mentally intact and 
cooperative; he exhibited good social skills and seemed 
intelligent.  He was well-oriented to time, place, person, 
and situation; affect was spontaneous; reasoning, verbal 
comprehension, and his fund of general information was good; 
he had no psychomotor slowing or agitation.  On review of the 
Veteran's psychological symptoms, he endorsed having anxiety, 
panic attacks, depression, appetite disturbance, anhedonia, 
obsessional ideation, temper tantrums, and nightmares.  He 
experienced auditory phenomenon; distrusted others; felt 
insecure; had a history of suicidal ideations, but not 
intent; and denied homicidal ideations.  PTSD and mood 
disorder, not otherwise specified, were diagnosed.  His GAF 
score was 50.  After reviewing the Veteran's claims file, the 
examiner opined:

This individual's problem behaviors have to do with 
his apathy and lack of motivation for gainful 
activity.  He seems to have made a choice at one 
point after he was laid off to not seek any other 
employment.  Furthermore, he may still be upset at 
his wife's death from alcohol related problems . . 
. . [T]his individual is depressed because he 
chooses to isolate himself and not interact.  He is 
not unemployable, but seems to choose to avoid 
seeking employment.  He is socially isolated except 
for his relationship with his daughter . . . . 
[T]his individual is at least as likely as not 
significantly worse in his overall functioning.  
His [PTSD] is part, but not all of the equation.  
[In my opinion], this individual's isolation and 
seclusion is self-inflicted because of his own 
choices.  He stays in a constant state of agitation 
and . . . [his] isolation adds to the problem of 
adjustment . . . . [T]his individual chooses to 
isolate himself and he would feel much better if he 
would force himself to interact on a higher level.  
Be that as it may, it is [my] opinion that this 
individual's condition overall has deteriorated 
over time.

On October 2008 VA examination, the Veteran reported that 
since his last VA examination, he felt as if his life had 
been going downhill, that he was not interested in doing 
anything, and that his memory had been in decline.  He 
complained of weekly nightmares, flashbacks, anger, and 
depression.  He stated that he felt sad all the time, was 
disgusted with life, had little motivation, and had trouble 
staying focused.  He noted that he had always had anger 
problems and a bad temper until he sought treatment.  He 
reported that he was laid off in 1987, following which he 
worked part-time, touring with a band, until 2001 or 2002.  
He was able to complete normal activities of daily living 
without significant impairment and was fully independent.  He 
had a good relationship with his daughter, with whom he 
lived, and visited frequently with a friend who also played 
the guitar.  On mental status examination, the Veteran was 
appropriately dressed and groomed, verbal and cooperative.  
His social skills were fair to poor; his intelligence was 
average; his thought process was logical, coherent, and 
relevant; his affect was depressed; he was oriented to time, 
place, person, and situation; his reasoning and judgment were 
fair; his fund of general information and verbal 
comprehension were average; he reported some decline in 
concentration and memory; he reported increasing depression 
and cognitive problems; but his long-term memory was good.  
He endorsed the following psychological symptoms: general 
anxiety, nightmares, panic-like symptoms, anger and 
irritability.  He also endorsed depressive symptoms, such as 
depressed mood, anhedonia, lack of appetite, psychomotor 
slowing, fatigue, feelings of guilt/worthlessness, and some 
previous passive suicidal ideation.  He denied any homicidal 
ideation, psychosis, or mania.  Chronic PTSD and recurrent 
MDD were diagnosed; his GAF score was 50.  After reviewing 
the Veteran's claim file, the examiner opined:

The veteran's PTSD and major depression contribute 
equally to his overall social and occupational 
problems . . . Based on review of the record and 
current interview, it is my opinion that [his] 
depression and PTSD are separate issues.  [His] 
PTSD emerged first and does relate to his combat 
experiences in Vietnam.  The major depression was 
not noted until much later in the mid to late 
1980's after he was laid off from work. . . [His] 
depression and lack of motivation result in more 
idle time and tendency to ruminate, which has 
worsened his PTSD.  Likewise, [his] PTSD has 
contributed to disruption of relationships, sleep 
disturbance, and other symptoms that have 
aggravated his depression.  While the two cannot be 
completely dissociated from each other, they do 
appear to have emerged due to separate stressors.  
Neither of these conditions would prevent [him] 
from working as a machinist.  He has also worked in 
construction, but not in many years.  His latest 
employment was as a guitar player.  It is difficult 
to truly quantify how significant PTSD or 
depression would impact that occupation, but it is 
likely that the PTSD and depression would have 
moderate negative impact on that line of work due 
to discomfort working in crowded situations and 
lack of motivation to practice music.

In July 2009, the Board sought a VHA medical advisory opinion 
from a psychiatrist to address the question of whether the 
Veteran's claim of being unable to work (because of anger, 
self-inflicted isolation, lack of confidence, and a lack of 
interest in doing anything) was related to his service-
connected psychiatric disabilities.  In August 2009, a VHA 
consultant explained that anger is a well-recognized symptom 
of PTSD and could also be part and parcel of psychomotor 
agitation, which is a well-recognized symptom of major 
depression.  Lack of confidence was not, by itself, an 
official diagnostic symptom of PTSD or depression, but was 
frequently seen in patients with PTSD or MDD; therefore, it 
represented commonly recognized symptoms of indecisiveness, 
worthlessness, fatigue in MDD patients, and a sense of a 
foreshortened future in PTSD patients.  Lack of interest in 
activities was also a symptom listed in the diagnostic 
criteria of both PTSD and MDD; therefore, in his opinion, 
"all three symptoms in question [were] at least as likely as 
not caused by or [the] result of the veteran's service 
connected disorders, i.e., PTSD and major depression."  The 
VHA consultant also opined that the Veteran's psychiatric 
symptoms precluded him from obtaining or maintaining 
employment, noting that while each of the two disorders was 
"independently capable of significantly impairing an 
individual, the two [were] likely to have an additive effect 
on overall debilitation."  The VHA consultant then noted 
that the Veteran had additional psychiatric symptoms that 
precluded him from being able to secure or follow 
substantially gainful employment; such symptoms included: 
lack of motivation, psychomotor slowing, suicidal ideation 
(some previous and passive), depression, irritability, and 
panic-like symptoms (indicative of a hyperarousal state).   

C.	Legal Criteria and Analysis

Increased rating for PTSD with MDD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, Code 9411, a 30 percent rating is 
warranted for PTSD when the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) (4th 
ed. 1994).  A score of 51 to 60 is appropriate where there 
are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The effective date of 
an increase in a disability rating shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Prior to November 14, 2005

A 30 percent rating has been assigned for this period of 
time.  The evidence of record reflects that during this 
period, the Veteran showed occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  His PTSD with MDD was 
characterized primarily by mild depression, chronic sleep 
impairment, anxiety, and hypervigilance.  At times, he also 
endorsed some suicidal ideation without intent.  

In September 2004, the Veteran was assigned a GAF score of 
44; this reflects that his psychiatric disabilities were 
considered manifested by serious symptoms or serious 
impairment in social and/or occupational functioning.  
However, this characterization is an anomaly when compared 
against the treatment records that follow immediately 
thereafter in October 2004.  See 38 C.F.R. § 4.126.  In 
general, the Veteran's PTSD with MDD symptoms during this 
time period were often described as "controlled" when he 
maintained his medication; there was no evidence of panic 
attacks, flattened affect, difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, or other symptoms of like gravity.  He was able to 
maintain a good relationship with his daughter, socialize 
with his guitar friends, occasionally play with a musical 
group, perform household chores and go out in public to shop.  
See March 2005 VA examination.  Clearly, the criteria for the 
next higher (50 percent) schedular rating were not met.  

From November 14, 2005 to August 29, 2006

The Veteran's PTSD with MDD has been rated 30 percent during 
this period of time also.  However, on November 14, 2005 VA 
examination, he reported that he lacked confidence and 
interest in anything, angered easily, had short-term memory 
problems, and was depressed.  He noted that he had stopped 
socializing with his friends and had also stopped playing his 
guitar both professionally and with friends, as he lacked 
interest in the activity, and because it required 
participation in group settings where he could not get along 
with others.  The examiner opined that the Veteran's PTSD 
rendered him unable to work as he angered easily, lacked 
confidence and interest, and had impaired short-term memory.  
Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that during this time it was factually 
ascertainable from the balance of the evidence that his 
symptoms of PTSD and MDD presented a disability picture 
reasonably reflecting occupational and social impairment with 
deficiencies in most areas.  Specifically, his depression 
affected his ability to function independently, he was unable 
to adapt to stressful circumstances (including work or a 
worklike setting), and he was unable to establish and 
maintain effective relationships (having cut himself off from 
his friends).  Such findings warrant a 70 percent rating.  

The Board has considered whether a still higher (100 percent) 
schedular rating might be warranted for this period of time.  
Inasmuch as psychiatric symptoms productive of total 
occupational and social impairment were not shown at any time 
during this period, a further increase in the schedular 
rating (to 100 percent) is not warranted.  

From August 30, 2006

The Veteran's PTSD with MDD has been rated 50 percent from 
August 30, 2006.  VA outpatient treatment records during this 
period reasonably reflect that the Veteran's psychiatric 
disabilities negatively impacted his work and social life; in 
short, it produced occupational and social impairment with 
deficiencies in most area.  Significantly, there is 
substantial evidence that due to his depression, chronic 
sleep impairment/nightmares, lack of interest/motivation and 
confidence, anger, irritability, panic-like symptoms, 
hypervigilance, anhedonia, obsessional ideations, and 
suicidal ideation (some previous and passive), the Veteran's 
psychiatric disabilities impacted his life such that he began 
to isolate himself socially and was unable to secure or 
maintain substantially gainful employment.  See August 30, 
2006 VA examination, October 2008 VA examination, and July 
2009 VHA opinion.  A GAF score of 50 was also assigned during 
the August 30, 2006 and October 2008 VA examinations, 
signifying serious symptoms or a serious impairment in social 
and occupational functioning.  Therefore, the Board concludes 
that the schedular requirements of a 70 percent rating for 
PTSD and MDD are met, and such a rating is warranted.

At no time during this period was the Veteran's PTSD with MDD 
shown to be manifested by gross impairment of thought or 
communication, delusions or hallucinations, grossly 
inappropriate behavior, persistent danger to self or others, 
inability to perform daily living requirements/tend to self-
care, disorientation, or other symptoms of such 
nature/gravity.  He has consistently been described as 
appropriately groomed and oriented with no loose thought 
processes.  He is able to function independently, and his 
reasoning and judgment are fair.  Therefore, total occupation 
and social impairment due to PTSD and/or MDD symptoms is not 
shown and a schedular 100 percent rating is not warranted.

TDIU.

VA will grant a total evaluation for compensation purposes 
based on employability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The Veteran's service-connected disabilities are PTSD with 
MDD, bilateral hearing loss, and tinnitus.  As the PTSD is 
rated 70 percent disabling, the schedular rating requirements 
for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends that his service-connected disabilities 
render him  unemployable.  On review of the record, the Board 
finds that such is reasonably shown.  The Veteran has not 
been employed on a full-time basis since 1987.  Thereafter, 
he worked part-time until about 2002, and then played his 
guitar in a band on weekends.  In November 2005, he reported 
that he was unable to play his guitar professionally any more 
as he lacked interest/confidence, and because he could no 
longer get along with others (which was required for playing 
in a band).  The examiner found that the Veteran was unable 
to work because of his PTSD symptoms.  In August 2009, a VHA 
expert reviewed the Veteran's extensive psychiatric treatment 
records/examination reports, and opined that his PTSD and MDD 
symptoms precluded him from obtaining or maintaining 
employment.  He noted that the Veteran's PTSD and MDD were 
independently capable of significant impairment, and that 
combined they had an additive effect on overall debilitation.  

Accordingly, the Board concludes that the evidence supports a 
finding that the Veteran's service-connected disabilities 
(primarily, PTSD with MDD) preclude him from securing or 
following substantially gainful employment, and that the 
criteria for establishing entitlement to TDIU are met.


ORDER

A rating in excess of 30 percent for the Veteran's PTSD with 
MDD prior to November 14, 2005 is denied; a 70 percent rating 
from that date is granted, subject to the regulations 
governing payment of monetary awards.

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


